Citation Nr: 0216465	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  98-04 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for prostate cancer 
claimed as a residual of exposure to ionizing radiation 
during service.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1957 to February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
2002).  

The case was previously before the Board in June 2001, when 
it was remanded for development of evidence related to the 
veteran's allegations of exposure to radiation during 
service.  Unfortunately, the RO did not complete all of the 
requirements of this remand which requires that the case be 
returned to the RO.  

The Board notes that the veteran is presently pursing this 
appeal without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


REMAND

The veteran claims that he was exposed to radiation during 
active service and that this exposure caused his prostate 
cancer.  There is competent medical evidence of record 
confirming the veteran's diagnosis of prostate cancer.  Under 
38 C.F.R. § 3.309(d)(2) prostate cancer is not disease 
specific to radiation-exposed veterans.  As such, service 
connection is not warranted under this provision.  However, 
prostate cancer is a "radiogenic disease" as defined by 
38 C.F.R. § 3.311(b)(2)(2002).  

Claims based on exposure to ionizing radiation under 
38 C.F.R. § 3.311 (2002) require specific development with 
respect to establishing the dose of radiation that a veteran 
may have been exposed to during service.  The evidence of 
radiation exposure during service, and the level of the 
exposure, are critical to the type of claim presently before 
the Board.  Obtaining such evidence is problematic for the 
claimant because this evidence is held by the government, and 
often the circumstances of exposure to radiation during 
service were the result of classified operations.  As such, 
VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).

In the present case, the evidence reveals that the veteran 
served in the Navy, ultimately separating from the service at 
the rate of NW2, Nuclear Weapons Technician Second Class.  
The veteran states that his job during service involved the 
handling and assembly of nuclear weapons.  This is certainly 
believable based on the information available. 

The veteran was also accorded a VA radiation examination in 
April 1997.  However, the copy of the examination report in 
the claims file is a photo copy provided by the veteran 
himself and appears to be incomplete.  In the June 2001 
remand the Board ordered the RO to obtain a complete copy of 
the veteran's VA medical records to include a complete copy 
of this examination report.  The RO did not do this.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a remand confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED for the following:


1.  The RO should request complete copies 
of the veteran's VA medical records from 
1994 to present.  The RO must 
specifically request a complete copy of 
the April 1997 VA radiation protocol 
examination.  The evidence of record 
indicates that the veteran's medical 
treatment and examinations were conducted 
at VAMC Nashville.  All information 
obtained should be made part of the file.  

2.  The RO contact the veteran by letter 
and inform him that the evidence obtained 
does not indicate that he was exposed to 
ionizing radiation during his Naval 
service, and that he should submit any 
additional evidence that might bear upon 
his claim.

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


